Citation Nr: 1020097	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  03-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a fibroid disorder, 
including uterine fibroids.

2.  Entitlement to service connection for a total 
hysterectomy, including as secondary to a fibroid disorder.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of the Department of Veterans Affairs (VA), Regional Office 
(RO), located in St. Petersburg, Florida.

This matter was previously before the Board in March 2005, at 
which time it was remanded for additional development.  This 
matter was again before the Board in January 2009, at which 
time the Board reopened the claims for service connection for 
uterine fibroids and a total hysterectomy and remanded those 
claims for further development.  The development requested in 
the previous remands, including the obtaining of available 
records and a VA medical opinion, have since been 
accomplished.  

In November 2004, the Veteran appeared at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  

The Board notes that the Veteran was originally represented 
by the American Legion.  However, a more recent VA Form 21-22 
indicates that she is currently represented by the Blinded 
Veterans Association.

In a November 2001 statement, the Veteran also raised claims 
for service connection for post-partum depression; residuals 
of high blood pressure, secondary to gynecological medical 
conditions; cerebral ischemic attacks secondary to high blood 
pressure, caused by gynecological conditions; migraine 
headaches secondary to hypertension, due to gynecological 
conditions; and visual impairment which progressed to 
blindness.  The Board notes that the claim for post-partum 
depression was denied by an April 2003 rating decision.  No 
Notice of Disagreement was raised in regards to that claim 
and it is not currently before the Board.   However, the 
other claims have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009, the Board remanded the claims for a VA 
examination, to include an opinion regarding the etiology of 
the claims on appeal.  In April 2009, the Veteran underwent 
the examination and a medical opinion was obtained.  
Unfortunately, the medial opinion provided is not adequate 
for rating purposes, as it does not address information for 
the Board to conduct its legal analysis.  As such, the claims 
must again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the examiner who 
conducted the April 2009 VA examination.  
Based on examination findings, as well as a 
review of the record showing treatment for 
dysmenorrhea, uterine fibroids and eventual 
total hysterectomy, the physician is 
requested to render an opinion as to the 
following:

(a) Whether the incapacitating dysmenorrhea 
that was noted on the Veteran's entrance 
examination report in August 1979 was in and 
of itself a disability/disease (rather than a 
symptom).  If not a disease, (1) is it clear 
and undebatable that it was a manifestation 
of uterine fibroids which were subsequently 
diagnosed; and (2) If so, is it clear and 
undebatable that such condition was not 
aggravated in service beyond the natural 
progress of uterine fibroids.

(b) If it is found that the incapacitating 
dysmenorrhea noted on the service entrance 
examination was a disability, state whether 
such disorder increased in severity during 
the Veteran's period of active service, as 
evidenced by her reported severe pain, 
cramps, bloating, and painful menstruation.  
In answering this question, the examiner 
should specify whether the Veteran sustained 
temporary or intermittent symptoms in 
service; or whether there was a permanent 
worsening of the underlying pathology of any 
such condition due to or during service, 
resulting in any current disability.  
Further, the examiner is asked to set forth 
whether any increase in severity during 
service was due to the natural progression of 
the disease/disability.

(c) If it is found that the Veteran did not 
have a pre-existing disability manifested by 
uterine fibroids, the examiner is asked to 
opine as to whether her reported symptoms of 
severe pain, cramps, bloating, and painful 
menstruation were evidence of the initial 
manifestation of uterine fibroids during her 
period of active service.

(d) If any incapacitating dysmenorrhea or 
uterine fibroids are deemed to have either 
existed prior to service and to have been 
aggravated by service; or if any uterine 
fibroids are found to have been first 
manifested during service state whether the 
eventual total hysterectomy is related to 
such circumstance.

The examiner is directed to reconcile any 
opinions which may be inconsistent with the 
results of the current findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3. The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal. An appropriate period of 
time should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The Veteran need 
take no action until she is so informed. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


